Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 October 2021 has been entered.

Election/Restrictions
Claim 21 is allowable. The restriction requirement between Species A and Species B, as set forth in the Office action mailed on 18 December 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 18 December 2020 is withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given via email dated 06 January 2022 by Applicant’s Attorney Stuart Wilkinson. 

The application has been amended as follows: 
Claims: 
1. The method claimed in claim 21, wherein the plastically deformable body is a jacket surrounding the concentric assembly and said radially driving is such as to radially collapse the jacket onto the concentric assembly.  
2. (Canceled)  
3. The method claimed in claim [[1]] 21, wherein the non-compressible body has a cross-sectional shape, that is one of circular, elliptical and polygonal.  
4. The method claimed in claim 21, further comprising winding the turns of the wire on the former so that successive turns and the perturbations formed therein are nested together on said surface.  
5. The method claimed in claim 21, further comprising winding the wire turns on the former so that successive turns are evenly spaced along the surface.  
6. (Canceled)  

8. (Canceled)  
9.  The method claimed in claim 21, wherein the at least one perturbation is introduced by winding the wire so as to zig zag about a nominal tight wound line.
10.  The method claimed in claim 21, wherein the coil has a plurality of turns and the initial shape and size of the perturbation in one wire turn generally matches the initial shape and size of the perturbations in the other wire turns.
11. The method claimed in claim 21, wherein the coil has a plurality of wire turns and the position of the perturbation in one wire turn is generally linearly aligned with the positions of the perturbations in the other wire turns, the linear alignment extending generally parallel to a central axis of the concentric assembly.
12. The method claimed in claim 21, wherein the wire is induction heating wire for use in inductively heating metal located in the non-compressible body.  
13. (Canceled) 
14. The method claimed in claim 12, wherein the non-compressible body comprises a honeycomb ceramic substrate having a plurality of cells for passage from an input end of the ceramic substrate to an output end thereof of gaseous emissions, the heating metal located in respective ones of a subset of the plurality of cells.  
15. The method claimed in claim 1, wherein the jacket comprises a [collapsible] radially deformable layer of sheet metal.  
16. (Canceled)  
17. (Canceled)  

19. The method claimed in claim 21, wherein the concentric assembly forms a hollow structure and the plastically deformable body is interior of the concentric assembly. 
20. The method claimed in claim 19, wherein the radially driving is such as to radially expand the plastically deformable body against the concentric assembly.
21. A method comprising: 
winding a wire onto a surface of a former to form a coil of wire turns, 
introducing into at least one turn of the coil at least one perturbation, the perturbation formed in a length of the wire less than the full length of [[the]] one wire turn and projecting along said surface, the perturbation having an initial shape and size, 
arranging a concentric assembly comprising a compressible layer of material, the coil, and a non-compressible body so that the compressible layer is between the coil and the non-compressible body, 
radially driving a plastically deformable body towards the concentric assembly whereby to compress the compressible layer and to fix the compressed compressible layer and the coil adjacent thereto against the non-compressible body, with the plastically deformable body deforming to a surface shape of the compressed assembly, 
whereby stresses in the wire generated by said radial driving are at least partially relieved by reconfiguration of the perturbation from its initial shape and size to a different shape and size.


Reasons for Allowance
Claims 1, 3-5, 7, 9-12, 14-15 and 18-21 are allowed. Claims 2, 6, 8, 13 and 16-17 are canceled. 
The following is an examiner’s statement of reasons for allowance:


Regarding claim 21, the prior art does not disclose or suggest, in combination with all other claim limitations and the allowable feature being:
a method of winding a wire onto a surface of a former to form a coil of wire turns, introducing at least a perturbation along the length of the wire less than a full length of one wire turn and projecting along said surface, the perturbation having an initial shape and size, arranging a concentric assembly comprising a compressible layer of material, the coil, and a non-compressible body so that the compressible layer is between the coil and the non-compressible body, radially driving a plastically deformable body towards the concentric assembly thereby deforming the surface shape and the stresses in the wire generated partially relieved by reconfiguration of the perturbation from its initial shape and size to a different shape and size.

Prior art of record Crawford (US 20170022868) teaches an assembly for treating gaseous emissions in which, a substrate body having cells, metal wires and an induction heating coil. However, Crawford does not teach introducing a perturbation on to the wire or coil or the stresses generated by radially driving a plastically deformable body partially relieving by reconfiguration from its initial shape and size to a different shape and size. Prior art of record Debray (US 20100271165) teaches a coil for generating magnetic field in which the coil forms such that one boss on one turn and one recess corresponding adjacent turn and the boss extends perpendicularly to the recess for absorbing the mechanical stresses caused by the electromagnetic forces and mechanical forces of thermal origin. 
Therefore, claim 21 is allowed and claims 1, 3-5, 7, 9-12, 14-15 and 18-20 are allowed as they inherit all the limitations of claim 21. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729